Fourth Court of Appeals 4thSANCOURT
                                                                       FILED IN
                                                                           OF APPEALS
                                                                      ANTONIO, TEXAS
                                                                                                            11/01/2017 9:24:13 AM
                                                                                                               KEITH E. HOTTLE
                       SECOND NOTIFICATION OF LATE RECORD                                                            CLERK


 Court of Appeals No., if known: 04-17-00648-CV

 Trial Court Style: Rudolph Resendez TDCJ No. 896768 vs. The State of Texas, et al.

 Trial Court No.: 15-08-00196-CVK

 I am the official responsible for preparing the clerk’s record in the above-
  referenced appeal. The approximate date of trial was: June 23, 2017
 The record was originally due: October 23, 2017
 I anticipate the length of the record to be: About 100 Pages

 I am unable to file the record by the date such record is due because [check one]:

       the appellant is not entitled to appeal without paying the fee, and the appellant has failed to pay the
         fee or make arrangements to pay the fee for preparing such record.

 
 x       my other duties or activities preclude working on the record and include the following [attach
         additional pages if needed]:
          Karnes is currently going through a software change and this clerk is in charge of setup for the District Clerk's Office


          along with maintaining daily e-file, court attendance, including jury, and paperwork processing after court, in addition to appeals


       Other. Explain [attach additional pages if needed]:



 I anticipate the record will be completed by:          November 15, 2017
 I, as the undersigned court official, certify that a copy of this Notification of Late Record has been served by first class
 mail of fax to the parties to the judgment or order being appealed.
                                                                                                      Digitally signed by Nicole Fenner



 Date: November 1, 2016                         Signature: Nicole Fenner
                                                                                                      DN: cn=Nicole Fenner, o=Karnes County, ou=District Clerk's Office,
                                                                                                      email=nicole.fenner@co.karnes.tx.us, c=US
                                                                                                      Date: 2017.11.01 09:09:03 -05'00'



                                                Printed
                                                Name:      Nicole Fenner

                                                Title: Deputy         Clerk

Rev. 1.8.14

                                                                                                                                                                           1